Citation Nr: 1601903	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  06-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as secondary to a service-connected disability. 

2.  Entitlement to nonservice-connected disability pension. 
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from December 1988 to May 1989 and from March 1991 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) dated in April 2005 and in August 2011.

In April 2013, the Board remanded the claims for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Upon review of the claim file, the Board finds that the VA examinations conducted pursusnat to the April 2013 Board remand, either did not comply with the remand directives or were inadequate.

In an April 2013 remand, the Board requested that the RO afford the Veteran VA examinations for his back disability and to determine if the Veteran is entitled to non-service connected pension.

With regards to the back, the RO was requested to provide medical opinions as to whether any back condition was incurred in service; specifically, the examiner was to comment on the Veteran's report that he injured his back during service in 1989 or 1990 when it was crushed by large tent poles and that the back injury was further aggravated in 1990 when he twisted his back during a motor vehicle accident in Italy in 1993.  The examiner was also requested to provide an opinion as to whether the Veteran's back condition was caused by or aggravated by the service connected chronic fatigue syndrome and/or fibromyalgia.

The Veteran was afforded a VA examination in June 2013.  At the time, the Veteran was diagnosed with degenerative disc disease (DDD) and degenerative joint disease (DJD) of the back.  In regards to direct service connection, the examiner opined that the back DDD and DJD were not at least as likely as not caused by or aggravated by service.  In the rationale, the examiner discussed the Veteran's claimed injuries and provided reasoning for why the DDD and DJD were not related to the claimed injuries in service.  In the last paragraph of the rationale, the examiner stated that the opinion did not "preclude an opinion regarding a condition of lumbar spine strain which, according to the [V]eteran's lay evidence, more likely than not (greater than 50% probability), did occur at the time of his reported 1990 injury and likely did recur in 1993 and 1994, as the [V]eteran stated."  It is unclear from this last statement whether the examiner was stating that the Veteran had a current diagnosis of lumbar strain which is related to service.  Lumbar strain was not included as a diagnosis in the examination report.  However, it appears that at a minimum, the examiner was implying there could be such a diagnosis and that it may be related to service.  The Board finds the opinion to be confusing and unclear, and a clarification should be sought.

In regards to whether the back condition was caused by or aggravated by chronic fatigue syndrome and/or fibromyalgia, the examiner stated that it was not at least as likely as not that the back DDD and DJD were caused by or aggravated by chronic fatigue syndrome and/or fibromyalgia.  In the reasoning, however, the examiner focused primarily on explaining why she believed the Veteran did not have chronic fatigue syndrome or fibromyalgia.  The examiner did not provide a rationale as to why the chronic fatigue syndrome or fibromyalgia did not cause or aggravate the back disability.  The Board notes that service connection is in effect for fibromyalgia and chronic fatigue syndrome.  Therefore, the examiner should part from the premise that the Veteran has the disabilities.  Therefore, the Board finds that the rationale provided is inadequate and a new opinion with a full rationale is needed.

In regards to the claim for non-service connected pension, the Board, in the April 2013 remand, requested that the RO schedule the Veteran for a VA general medical examination to assess the nature, extent, and severity of all the Veteran's physical and psychiatric disabilities and to obtain opinions as to the effects of such disabilities on his employability.  The examiner was asked to provide the following opinions:  (a) Is it at least as likely as not (50 percent probability or more) that the Veteran is unemployable as a result of disabilities that are reasonably certain to continue throughout his lifetime?; (b) Is it at least as likely as not (50 percent probability or more) that the Veteran is suffering from a disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation?; (c) If it is likely that the Veteran is suffering from a disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, is it at least as likely as not (50 percent probability or more) that any such disability will continue throughout his lifetime?
 
At the outset, the Board notes that it was an error to request that the VA examiner provide an opinion as to whether the Veteran was unemployable do to his disabilities.  The question of unemployability is legal in nature (as opposed to medical in nature).  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Therefore, the question to be answered by a VA examiner is not whether the Veteran is unemployable, but the level of functional impairment.  Nevertheless, upon review of the VA examaintions of record, the Board finds that additional information regarding functional impairment is needed prior to deciding the claim.  

Upon review of the June 2013 VA examination, it appears that the examiner has not considered all of the currently diagnosed non-service connected disabilities.  Specifically, the record contains a diagnosis of depression and major depressive disorder.  However, the examiner did not discuss any psychiatric disabilities in his opinion.  Therefore, a new examination which considers all diagnosed disabilities is needed.

As the issue of the Veteran's entitlement to a TDIU rating is partially dependent upon VA's determination as to the Veteran's entitlement to service connection for a back disability, the Board finds that both claims are inextricably intertwined and a Board decision on the claim for entitlement to a TDIU rating at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the AOJ should readjudicate the Veteran's claim for a TDIU rating in conjunction with its readjudication of the Veteran's service connection claim for a back disability, after the remand actions directed below have been performed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the file to the June 2013 VA examiner to obtain a clarification opinion as to the nature and etiology of the diagnosed back conditions including DDD and DJD.  The claims file must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  

The examiner should clarify whether the Veteran has had a diagnosis of lumbar strain at any time during the appeal period.  If such diagnosis exists, the examiner should provide an opinion as to whether the lumbar strain at least as likely as not (50 percent probability or more) had its onset during service or was caused by an incident noted in service?  A full rationale for any opinion rendered should be provided.

For all back disabilities identified, including DDD and DJD, and lumbar strain if identified, the examiner should provide the following opinions:

a) Is it at least as likely as not (50 percent probability or more) that any back disability is proximately due to, or the result of the service-connected chronic fatigue syndrome and fibromyalgia?

b)  Is it at least as likely as not (50 percent probability or more) that any back disability was aggravated by the service-connected chronic fatigue syndrome and fibromyalgia? The examiner is asked to comment on whether some of the increase in severity is due to natural progress of the back disability, and if so the examiner should identify the degree of increase in severity due to natural progression.

The examiner should assume that the Veteran has chronic fatigue syndrome and fibromyalgia.  It is imperative that the examiner not focus on whether she agrees with the diagnoses of chronic fatigue syndrome and fibromyalgia, but rather whether any of the identified back disabilities was caused by or aggravated by chronic fatigue syndrome and/or fibromyalgia.  It is noted that while it may be possible that the Veteran is not currently exhibiting symptoms of chronic fatigue syndrome or fibromyalgia, he may have had symptoms at some point during the appeal period.  At the July 2006 VA examination it was noted that the Veteran met the criteria for a diagnosis of chronic fatigue syndrome and had the diagnosis since 2005.  Therefore, the examiner should consider all the medical evidence during the appeal period rather than the current status of chronic fatigue syndrome and/or fibromyalgia.  

The examiner must provide reasons for each opinion given.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.  If the opinion cannot be rendered without the aid of a new examination, the Veteran should be scheduled for a new examination.  If the June 2013 VA examiner is not available, the claim file should be forwarded to an equally qualified examiner who could provide the requested opinion.

2. Schedule the Veteran for a VA general medical examination to assess the nature, extent, and severity of all the Veteran's physical and psychiatric disabilities and to obtain opinions as to the effects of such disabilities on his employability.  All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.

The examiner should specifically identify each of the disabilities considered in the examination and should answer the following question:

What is the functional impairment on employability, given the Veteran's skills, training, and education, resulting from disabilities, either combined or taken individually, that are reasonably certain to continue throughout his lifetime?  Specifically, the examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's disabilities on his daily activities, to include his employability.

In rendering an opinion, the examiner must consider that the Veteran in March 2010 reported that he worked 20 hours per week from September 2000 to September 2003 and 10 hours per week from January 2007 to November 2008 in graphic design.  

The examiner must provide reasons for each opinion given.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

5.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims, to include, if applicable, whether he satisfied the net worth and annual income requirements for pension purposes at any time during the appeal period.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case, and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


